DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 31 and 32 are objected to because of the following informalities:  there two limitations in the claim, (ii) “the device comprises a piezoelectric material”, and (iv) “the  device comprises piezoelectric material” that is repetitive.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-12, 17-20, 22, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al (US 2020/0,283,291; hereinafter Krishna) in view of Kubena et al (US 10,389,392; hereinafter Kubena).
 	Regarding claim 1, Krishna disclose a suspended device structure (Fig. 1; 
¶ [0026]), comprising: a substrate (106); a cavity (104) disposed in a surface of the substrate; and a device (MEMs device 102) suspended entirely over a bottom of the cavity (102) (¶ [0026]-[0027]), the device comprising a dielectric material (¶ [0030]); 
wherein the device is suspended at least by a tether (tether) that physically connects the device to the substrate (¶ [0009], [0002]).  Krishna (Fig. 1) do not explicitly disclose the device comprising a piezoelectric material.  However, Krishna’s background art discloses the device include piezoelectric material (¶ [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to make the MEM device out of the piezoelectric material as is well-known in the art as taught by Krishna’s background art for its high signal to noise ratio and its simple and light-weight structure which would be an optimal characteristic to be suspended by a tether, and since piezoelectric are the class of dielectric materials, i.e. dielectric materials taught by Krishna, that can be polarized by application of a mechanical stress or pressure.  Krishna do not disclose wherein the tether has a non-linear centerline. In the same field of endeavor, Kubena disclose the tether (                        
                            
                                
                                    14
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    14
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    14
                                
                                
                                    3
                                
                            
                        
                                             
                            
                                
                                    ,
                                    14
                                
                                
                                    4
                                
                            
                            ,
                             
                            18
                            )
                             
                        
                    has a non-linear centerline (tether has centerline shown as dotted line which has a portion which is nonlinear and form an acute angle; Fig. 1a; col 6, lines 20-58) that physically connect the device to the substrate, wherein the resonator is formed from a quartz plate material which is known to be a piezoelectric material (col 5, lines 38-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to have the tether have a non-linear centerline in order to protect the resonator device from thermally induced stress or defect and loss of modal energy from the mounted tether and substrate as suggested by Kubena (col 2, lines 55-66; col 6, lines 50-58).
 	Regarding claim 2, Krishna and Kubena disclose the suspended device structure of claim 1, wherein the centerline comprises a plurality of straight line segments (dotted straight line segments in middle of tethers                         
                            
                                
                                    14
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    14
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    14
                                
                                
                                    3
                                
                            
                        
                                             
                            
                                
                                    ,
                                    14
                                
                                
                                    4
                                
                            
                            ,
                             
                            18
                            )
                        
                    , wherein at least a portion of the centerline is curved, or wherein the centerline forms an acute or obtuse angle (Kubena; fig. 1a; a portion of centerline of tethers                         
                            
                                
                                    (
                                    14
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    14
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    14
                                
                                
                                    3
                                
                            
                        
                                             
                            
                                
                                    ,
                                    14
                                
                                
                                    4
                                
                            
                            ,
                             
                            18
                            )
                             
                        
                     form an acute angle).
 	Regarding claim 9, Krishna and Kubena disclose the suspended device structure of claim 1, wherein Kubena disclose the tether divides into branches (Fig. 1a; tether portion 23 splits into branches                         
                            
                                
                                    14
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    14
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    14
                                
                                
                                    3
                                
                            
                        
                                             
                            
                                
                                    ,
                                    14
                                
                                
                                    4
                                
                            
                            )
                        
                    . 
 	Regarding claim 10, Krishna and Kubena disclose the suspended device structure of claim 9, wherein: Kubena disclose (a) ones of the branches are attached to the device; (b) ones of the branches are attached to the substrate; or (c) both (a) and (b) (Fig. 1a, 7; col 7, lines 35-49).
 	Regarding claim 11, Krishna and Kubena disclose the suspended device structure of claim 9, wherein Kubena disclose the branches (top branch                         
                            
                                
                                    14
                                
                                
                                    1
                                
                            
                        
                    , bottom branch                         
                            
                                
                                    14
                                
                                
                                    2
                                
                            
                            )
                             
                        
                    , are each longer than an undivided tether portion (23) of the tether (Fig. 1a; col 8, line 11 - col 9, line 5).
 	Regarding claim 12, Krishna and Kubena disclose the suspended device structure of claim 1, wherein Kubena disclose the tether is a first tether                         
                            
                                
                                    (
                                    14
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    14
                                
                                
                                    2
                                
                            
                            )
                             
                        
                     and the suspended device structure comprises a second tether                         
                            (
                            
                                
                                    14
                                
                                
                                    3
                                
                            
                        
                                             
                            
                                
                                    ,
                                    14
                                
                                
                                    4
                                
                            
                            )
                             
                        
                    that physically connects the device to the substrate (Fig. 1a; col 3, line 65 – col 4, line 16).
	Regarding claim 17, Krishna and Kubena disclose the suspended device structure of claim 1, wherein Krishna disclose the tether extends from a wall of the cavity (col 3, lines 13-20).
  	Regarding claim 18, Krishna and Kubena disclose the suspended device structure of claim 1, wherein Kubena disclose the tether extends from a structure disposed on a surface of the substrate (fig. 7a, 7b; col 10, lines 14-22).
 	Regarding claim 19, Krishna and Kubena disclose he suspended device structure of claim 1, wherein Krishna disclose the substrate comprises an isotropically etchable material (¶ 25).  Krishna and Kubena do not disclose the substrate comprise an anisotropic material.  However, the examiner takes official notice that the substrate can comprise an anisotropic material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to provide an alternative type of material such as wood or composite material with properties that vary with different crystallographic orientations.
 	Regarding claim 20, Krishna and Kubena disclose the suspended device structure of claim 19, wherein the substrate is a polycrystalline silicon (paras. [0011], [0053]).  Krishna and Kubena do not specifically disclose a monocrystalline silicon.  However, the examiner takes official notice that a monocrystalline silicon material can be used instead of a polycrystalline silicon.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a monocrystalline silicon material in order to provide a more efficient silicon-based material by having solar cells cut from a single source of silicon which has more crystal purity rather than several fragments of silicon from multiple silicon sources blended together.
 	Regarding claim 22, Krishna and Kubena disclose the suspended device structure of claim 1, wherein Krishna disclose the device (102) is native to the substrate (106) (fig. 1).
 	Regarding claim 31, Krishna disclose a suspended device structure (Fig. 1; 
¶ [0026]), comprising: a substrate (106); a cavity (104) disposed in a surface of the substrate; and a device (MEMs device 102) suspended entirely over a bottom of the cavity (102) (paras. [0026]-[0027]; Fig. 1), the device comprising a dielectric material 
(¶ [0030]); and one or more electrodes disposed on one or more sides of the device material (the MEMS device may include a stack of layers including a bottom dielectric layer having a bottom surface positioned above a cavity in a multilayer substrate; a bottom electrode layer positioned above the bottom dielectric layer; an upper electrode layer positioned above the bottom electrode layer; an active layer positioned between the bottom electrode layer and the top electrode layer; ¶ [0010]), wherein the device is suspended at least by a tether (tether) that physically connects the device to the substrate (paras. [0009], [0002]); and any one or more of: (i) the one or more electrodes are in contact with at least 10% of at least one side of the device material (a bottom electrode layer positioned above the bottom dielectric layer of the device material; 
para. [0010]), (ii) the device comprises a piezoelectric material, (iii) a long dimension of the device is aligned with a normal direction of fast etch planes of the substrate, (iv) the device comprises piezoelectric material, (v) the tether is X-shaped, V-shaped, Y-shaped, S-shaped, double Y-shaped, acute Z-shaped, obtuse Z-shaped, or right Z-shaped, (vi) the tether has a branched centerline, and (vii) a separation between a first tether portion and a second tether portion of the tether in a direction orthogonal to at least one of the first tether portion and the second tether portion is greater than or equal to a width of the tether.
Krishna (Fig. 1) do not explicitly disclose the device comprises a piezoelectric material.  
However, Krishna’s background art discloses the device include piezoelectric material (¶ [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to make the MEM device out of the piezoelectric material as is well-known in the art as taught by Krishna’s background art for its high signal to noise ratio and its simple and light-weight structure which would be an optimal characteristic to be suspended by a tether, and since piezoelectric are the class of dielectric materials, i.e. dielectric materials taught by Krishna, that can be polarized by application of a mechanical stress or pressure.  Krishna do not disclose wherein the tether has a non-linear centerline.  In the same field of endeavor, Kubena disclose the tether (                        
                            
                                
                                    14
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    14
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    14
                                
                                
                                    3
                                
                            
                        
                                             
                            
                                
                                    ,
                                    14
                                
                                
                                    4
                                
                            
                            ,
                             
                            18
                            )
                             
                        
                    has a non-linear centerline (tether has centerline shown as dotted line which has a portion which is nonlinear and form an acute angle; Fig. 1a; col 6, lines 20-58) that physically connect the device to the substrate, wherein the resonator is formed from a quartz plate material which is a piezoelectric material (col 5, lines 38-40) and one or more electrodes (20) disposed on one or more sides of the device material (resonator quartz plate) (fig. 1a, 2a; col 7, line 26-34; col 8, lines 31-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to have the tether have a non-linear centerline in order to protect the resonator device from thermally induced stress or defect and loss of modal energy from the tether and substrate as suggested by Kubena (col 2, lines 55-66; col 6, lines 50-58).
 	Regarding claim 32, Krishna disclose a method of making a suspended device structure, the method comprising: 
 	forming a device (MEMs device 102; Fig. 1) on a substrate (substrate 106) entirely over a sacrificial portion (130) of the substrate (106) (paras. [0026], [0027], [0053]); forming a tether (tether) physically connecting the device to the substrate (106) in a tether direction (paras. [0009], [0002]); and etching the sacrificial portion (130) of the substrate without etching the device or the tether to form a cavity (104) disposed in a surface of the substrate (106) and to suspend the device entirely over a bottom of the cavity (104) (a cavity 570 may be formed by removing a portion of the first active layer 404 of the substrate that extends from underneath the resonator 550 to the at least one liner layer 426; a portion of the cavity 570 may extend laterally beneath the at least one trench sidewall 558 to form at least one undercut region 572; paras. [0052]-[0053], [0027]-[0028]; Figs. 1, 5D), and any one or more of: (i) the one or more electrodes are in contact with at least 10% of at least one side of the device material (a bottom electrode layer positioned above the bottom dielectric layer of the device material; ¶ [0010]), (ii) the device comprises a piezoelectric material, (iii) a long dimension of the device is aligned with a normal direction of fast etch planes of the substrate, (iv) the device comprises piezoelectric material, (v) the tether is X-shaped, V-shaped, Y-shaped, S-shaped, double Y-shaped, acute Z-shaped, obtuse Z-shaped, or right Z-shaped, (vi) the tether has a branched centerline, and (vii) a separation between a first tether portion and a second tether portion of the tether in a direction orthogonal to at least one of the first tether portion and the second tether portion is greater than or equal to a width of the tether.
Krishna (Fig. 1) do not explicitly disclose the device comprises a piezoelectric material.  
However, Krishna’s background art discloses the device include piezoelectric material (¶ [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to make the MEM device out of the piezoelectric material as is well-known in the art as taught by Krishna’s background art for its high signal-to-noise ratio and its simple and light-weight structure which would be an optimal characteristic to be efficiently suspended by a tether, and since piezoelectric are the class of dielectric materials, i.e. dielectric materials taught by Krishna, that can be polarized by application of a mechanical stress or pressure.  
Krishna do not disclose wherein the tether has a non-linear centerline.  In the same field of endeavor, Kubena disclose the tether (                        
                            
                                
                                    14
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    14
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    14
                                
                                
                                    3
                                
                            
                        
                                             
                            
                                
                                    ,
                                    14
                                
                                
                                    4
                                
                            
                            ,
                             
                            18
                            )
                             
                        
                    has a non-linear centerline (tether has centerline shown as dotted line which has a portion which is nonlinear and form an acute angle; Fig. 1a; col 6, lines 20-58) that physically connect the device to the substrate, wherein the resonator is formed from a quartz plate material which is a piezoelectric material (col 5, lines 38-40) and one or more electrodes (20) disposed on one or more sides of the device material (resonator quartz plate) (fig. 1a, 2a; col 7, line 26-34; col 8, lines 31-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to have the tether have a non-linear centerline in order to protect the resonator device from thermally induced stress or defect and loss of modal energy from the tether and substrate as suggested by Kubena (col 2, lines 55-66; col 6, lines 50-58).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 31, and 32 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 20 of copending Application No. 17/006,498 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application No. 17/006,498 claim similar subject matter to claims 1, 31, and 32 relating to a device structure, comprising: a substrate having a sacrificial layer defining a sacrificial portion adjacent to an anchor portion; a device disposed completely over a recess in the substrate; a tether that physically connects the device to an anchor portion disposed on the substrate such that the device is suspended over the recess by the tether, wherein the tether has a tether opening that extends through the tether to the sacrificial portion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.          
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al (US 2020/0,283,291; hereinafter Krishna) in view of Kubena et al (US 10,389,392; hereinafter Kubena) further in view of Hurwitz (US 2018/0,278,228).
 	Regarding claim 21, Krishna and Kubena disclose the suspended device structure of claim 20, wherein they do not disclose the monocrystalline silicon has a (100) orientation.  In the same field of endeavor, Hurwitz disclose the monocrystalline silicon has a (100) orientation (paras. [0076], [0149]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to enable polarization of the excited acoustic wave as suggested by Hurwitz (¶ [0235]). 
 	
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claim 3, Krishna and Kubena disclose the suspended device structure of claim 1, wherein the cited prior art fails to disclose or suggest the tether comprises a tether device portion having a tether device portion centerline that extends from the device and a tether substrate portion having a tether substrate portion centerline that extends from the substrate, the tether substrate portion is physically connected to the tether device portion, and the tether device portion centerline is non-collinear with the tether substrate portion centerline.
 	Regarding claim 4, the cited prior art fails to disclose or suggest the suspended device structure of claim 3, wherein: (a) the tether device portion centerline is a line segment that is straight, (b) the tether substrate portion centerline is a line segment that is straight, or (c) both (a) and (b).
 	Regarding claim 5, the cited prior art fails to disclose or suggest the suspended device structure of claim 3, wherein: (a) the tether device portion centerline extends substantially orthogonally to an edge of the device; (b) the tether substrate portion centerline extends substantially orthogonally to an edge of the cavity; or (c) both (a) and (b).
 	Regarding claim 6, the cited prior art fails to disclose or suggest the suspended device structure of claim 3, wherein the tether device portion centerline is separated from the tether substrate portion centerline by a distance that is at least twice a minimum of a width of the tether in a direction orthogonal to at least one of the tether device portion centerline and the tether substrate portion centerline.
 	Regarding claim 7, the cited prior art fails to disclose or suggest the suspended device structure of claim 3, wherein the tether comprises a tether connection portion having a tether connection portion centerline that physically connects the device portion to the substrate portion and the tether connection portion has a tether connection portion centerline connected to the tether device portion centerline and to the tether substrate portion centerline.
 	Regarding claim 8, the cited prior art fails to disclose or suggest the suspended device structure of claim 7, wherein the tether connection portion centerline is orthogonal to at least one of the tether device portion centerline and the tether substrate portion centerline, wherein the tether connection portion centerline forms an oblique angle with respect to the centerline of the tether device portion, or wherein the tether connection portion centerline forms an oblique angle with respect to the centerline of the tether device portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571)272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LANA N LE/Primary Examiner, Art Unit 2648